Case 5:19-cv-00183-DSF-KK Document 172 Filed 09/15/21 Page 1 of 1 Page ID #:2411




   1
   2
   3
   4
   5
   6
                             UNITED STATES DISTRICT COURT
   7
                           CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    AARON RAISER,                               Case No. EDCV 19-183-DSF (KK)
  11                             Plaintiff,
  12                        v.                      ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
  13    CITY OF MURRIETA, ET AL.,                   UNITED STATES MAGISTRATE
                                                    JUDGE
  14                             Defendant(s).
  15
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Fourth Amended
  18   Complaint, the relevant records on file, and the Report and Recommendation of the
  19   United States Magistrate Judge. The Court has engaged in de novo review of those
  20   portions of the Report to which the parties have objected. The Court accepts the
  21   findings and recommendation of the Magistrate Judge.
  22         IT IS THEREFORE ORDERED that (1) the Motion to Dismiss the Fourth
  23   Amended Complaint is GRANTED IN PART and DENIED IN PART, and (2)
  24   Claim One is DISMISSED with prejudice and without leave to amend.
  25
       DATED: September 15, 2021
  26
                                              Honorable Dale S. Fischer
  27                                          UNITED STATES DISTRICT JUDGE
  28
